PER CURIAM.
— Defendant, Shew Chin, was informed against for the crime of murder jointly with B. W. L. Sam, Gee Long, Jew Har and Wong Lung, but was tried separately, and the jury returned a verdict of murder in the first degree, fixing the death penalty. He has appealed from the verdict and the judgment rendered thereon. The record is practically the same as that in the case of B. W. L. Sam v. State, No. 663, ante, p. 383, 265 Pac. 609, and it was stipulated by counsel that the cases should be briefed, argued and considered by the court together. For the reasons stated in the Sam case, supra, the judgment of the trial court is affirmed.